Wheeler, J.
The process, by which service was made in Tennessee, required personal service; and the retara must be taken to be evidence of such service. But if the service was defective, it was cured by the appearance of the parties, by their attorneys; of which the judgment affords evidence.
*480If we were authorized to entertain an appeal directly from the judgment rendered in Tennessee, it might become necessary to revise the judgment in reference to the several objections urged to the regularity and legality of the proceedings. But in a suit upon it, the judgment is conclusive of those questions. Until reversed and set aside, or annulled, by a proceeding having that object directly in view, there can be no question, the judgment was valid, and conclusive, between the parties to it, in Tennessee, of the matters therein adjudged. And its effect is the same in this State. (Reid v. Boyd, Supra.) The judgment is affirmed.
Judgment affirmed.